Citation Nr: 1302834	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-47 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for headaches and dizziness.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from June 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  However, despite a diagnosis of depressive disorder due to general medical condition, the Board notes that the Veteran only asserts that he has PTSD related to his service, such that the Board characterized the issue on appeal as indicated.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The virtual file does include VA records for treatment in 2011 and 2012, which have not been reviewed by the RO.  However, it is not necessary to remand for issuance of a supplemental statement of the case (SSOC) because these records are not relevant to the claims decided herein.  As such, RO review before adjudication is not required.  38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2006 rating decision denied service connection for headaches and dizziness on the basis that there was no evidence of record showing that the Veteran had a current disability manifested by headaches and dizziness which was related to service.  

2.  No additional evidence which raises a reasonable possibility of substantiating the claim for service connection of headaches and dizziness has been received since March 2006.  

3.  The Veteran did not engage in combat with the enemy during service.

4.  The Veteran did not sustain an injury or disease of the left ankle during service.

5.  The Veteran did not experience chronic symptoms of a left ankle disorder during service.

6.  The Veteran did not experience continuous symptoms of a left ankle disorder after service.

7.  The Veteran does not have arthritis of the left ankle which manifested within one year of separation from service. 

8.  The Veteran's current left ankle swelling is not causally or etiologically related to service.

9.  The Veteran did not have a confirmed stressor event in service.

10.  The Veteran does not meet the diagnostic criteria for PTSD.   


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been received to reopen service connection for headaches and dizziness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  A left ankle disability was not incurred in active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in September 2008, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and his petition to reopen, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the letter from VA to the Veteran explained how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in connection with his claim of entitlement to service connection for his left ankle disorder in 2009.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  The examination report contains all the findings needed to evaluate the Veteran's claim, including his history and evaluations.  

The Veteran has not been examined by VA in connection with his petition to reopen service connection for headaches and dizziness or for the claim of entitlement to service connection for PTSD.  In this regard, the Board notes that the Veteran has petitioned VA to reopen previously denied claims for service connection of headaches and dizziness; however, as will be explained below, new and material evidence in support of this claim has not been received, and as such, no examination is required.  38 C.F.R. § 3.159(4)(c)(iii).  Likewise, as will be discussed below, the Veteran does not have a confirmed stressor event; thus, there is no competent evidence that the Veteran has a current diagnosis of PTSD in accordance with DSM-IV.  As such, it is not necessary to provide an examination to determine the nature and etiology of his PTSD.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection of Headaches and Dizziness

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis of Petition to Reopen Service Connection of Headaches and Dizziness

The Veteran's claim for service connection for headaches and dizziness was denied in a March 2006 rating decision on the basis that there was no current diagnosis of disability.  In the March 2006 rating decision, the RO denied service connection for headaches and dizziness.  The RO acknowledged that the Veteran was treated for complaints of headache and dizziness during service, in May 1974, and that he reported a history of headaches at the July 1975 separation examination, but that his separation examination was normal.   The RO also found that there was no evidence that the Veteran had treatment for headaches and dizziness after his service.  There was also no current diagnosis of headaches and dizziness.  In March 2006, the record contained VA treatment records dated November 1999 to September 2005 and November 2005 to February 2006, which did not show any related complaints, treatment, or diagnoses.

The Veteran was notified of the 2006 decision via a letter dated in March 2006.  He did not submit a notice of disagreement, and no evidence was received within the year following that letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the March 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 2008, the Veteran filed an application to reopen service connection for headaches and dizziness.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

Since the RO's March 2006 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In several statements, the Veteran asserts that his headaches and dizziness are related to his service, as they began there.  In support of this assertion, he points to post-service VA treatment records.  

The medical evidence added to the record since March 2006 is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as there is still no current diagnosis of a disability manifested by headaches and dizziness.  More specifically, the new medical evidence does not indicate that the Veteran has a disorder manifested by headaches and dizziness which is etiologically related to service.  VA treatment records dated March 2006 through November 2006 indicate that the Veteran complained of experiencing "vertigo" but do not show any complaints of headaches.  VA treatment records dated more recently, in 2008, contain no information relevant to the claim.  Likewise, a search for VA treatment records for the period January 1988 to November 1989 found that the Veteran's records were unavailable except for a 1989 problem list of the Veteran's diagnoses which did not show any diagnoses of headaches and/or dizziness.  There is no medical evidence demonstrating that he currently has a disability manifested by headaches and dizziness that is causally or etiologically related to his military service, or the events therein.   

The Veteran's statements reiterate his previous contention of entitlement to service connection and thus constitute cumulative evidence.  The Veteran's current claim involving headaches and dizziness is grounded upon the same factual bases as his prior claim, which was previously denied by the RO in a March 2006 decision.  The Board has considered the Veteran's statements asserting a nexus between his service and his claimed headaches and dizziness on the basis that he was treated for such complaints in service; however, lay assertions of medical status do not constitute competent medical evidence for these purposes.  While the Veteran is competent to report experiencing headaches and dizziness while in service or at any time, he is not competent to diagnosis a current disability related to such complaints.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 
8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  As such, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in March 2006.  

In conclusion, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim for service connection for headaches and dizziness.  In short, the treatment records and statements are essentially redundant of evidence of record at the March 2006 rating decision, and do not show a diagnosis of a disability manifested by claimed headaches and dizziness, which is related to his service, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Therefore, new and material evidence to reopen the Veteran's previously denied claim for service connection for headaches and dizziness has not been received subsequent to the last final RO decision in March 2006.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.

Legal Criteria for Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis of Service Connection for a Left Ankle Disorder

The Veteran alleges that he injured his left ankle in service.  According to a November 2008 statement, the Veteran asserts that he broke his left ankle during a parachute jump in 1974.  At the VA joints examination in May 2009, the Veteran reported that he injured his left ankle during training in service.  

After a review of all the evidence, the Board finds that the Veteran did not sustain an injury or disease of the left ankle during service, and did not experience chronic symptoms of a left ankle disorder during service.  The service treatment records show that the Veteran was treated for a lateral sprain of the left ankle in October 1974; upon examination, the range of motion of the left ankle was full and there was no evidence of edema or instability.  X-rays were negative for any abnormalities.  The sprain was subsequently noted as resolving.  Similarly, the July 1975 Report of Medical History indicates that the Veteran had experienced swollen or painful joints and foot trouble, but his contemporaneous physical examination was normal, and the Veteran declared at service separation that he was in good health.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation."). 

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left ankle disorder after service.  At the VA joints examination in May 2009, the Veteran complained that he currently experienced numbness, muscle spasms, and cramps of the legs and feet.  Physical examination showed pain on movement, but otherwise normal evaluation.  There was no evidence of arthritis of the left ankle.  X-ray showed normal left ankle with calcaneal spurs and posterior vascular calcification.  The diagnosis was left ankle swelling with limitation of motion from congestive heart failure and obesity.  The VA examiner opined that the Veteran's left ankle disorder was not due to or caused by his service.  The VA examiner further concluded that the Veteran's left ankle swelling was not a joint condition.  The VA examiner reasoned that the Veteran's in-service, October 1974 injury was a mild sprain, which was noted as resolving at that time, and that the Veteran did not have any complaints related to his left ankle until 2004.  

Although the Veteran is competent to report certain left ankle symptoms, the Board finds that his contentions relating this disability to his service are not credible.  The Veteran did not assert that he had a left ankle disability related to his service until he filed his claim for benefits.  Moreover, the Board notes that the Veteran made no complaints regarding his left ankle until his claim for benefits.  His VA treatment records do not show that he reported any history of an in-service left ankle injury; the Veteran did not allege that he had any left ankle complaints related to his service until his VA examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Furthermore, the Veteran's more recent contentions regarding a left ankle disability as a result of his broken ankle in service are not credible because his report of the origin of this disability is inconsistent with the service treatment record evidence, the absence of complaints or treatment after service, the Veteran's own histories made for treatment purposes prior to filing a claim for VA compensation, and his own reported histories at the VA examinations.  In his initial September 2008 claim for VA benefits, the Veteran claimed that he had a chronic left ankle disability that began in service and continued since that time.  But in November 2008, the Veteran alleged that he broke his left ankle while jumping from an airplane, which is not shown in his service treatment or service personnel records.  However, until he filed the claim for VA compensation, he did not assert an association or make any complaints related to his left ankle, nor relate such complaints to his service.  According to the Veteran's available VA treatment notes, dated November 1999 to September 2005, November 2005 to February 2006, and from March 2006 to August 2008, he made no complaints related to his left ankle.  

The Board notes that the Veteran, upon VA treatment prior to his claim for benefits, did not make any assertions of chronic symptoms in service or continuous symptoms since service.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Likewise, as indicated earlier, at separation from service, the Veteran complained of joint pain, but made no complaints specific to his left ankle and declared that he was in good health.  Similarly, there was no evidence of a related, chronic left ankle disability during or after service, including within a year of discharge from service.  In this regard, there is no evidence of complaints, treatment or diagnoses related to his claimed left ankle disability prior to September 2008; in short, there is no continuity of symptomatology.  For these reasons, the Board finds that the Veteran's statements that he had chronic symptoms during service and that he experienced continuous symptoms since service, are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  See Caluza at 511 (1995). See also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

The Board also finds that the Veteran's current left ankle swelling is not causally or etiologically related to service.  Significantly, although there are indications of left ankle swelling with limitation of motion in the May 2009 VA examination report, there is a great deal of factual evidence in this case that does not support the Veteran's contentions regarding the critical question that his current left ankle disorder is causally related to his military service.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  In addition to the May 2009 VA examination report, which opines that the Veteran's claimed left ankle disability is related to his nonservice-connected congestive heart failure and obesity, VA treatment records do not relate any left ankle complaints to service.  

The record shows that the Veteran has not been diagnosed with degenerative changes of the left ankle.  See May 2009 VA examination report.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that it was manifested to a compensable degree in the first post service year.  A thorough review of the record found no evidence that the Veteran had arthritis in the first post-service year.  Furthermore, the Veteran has not specifically alleged any degenerative changes were manifested within the first post-service year.  Notably, as a layperson, he is not competent to diagnose arthritis as that disability is an insidious process identified by diagnostic testing, X-ray, or MRI.  See Jandreau v. Nicholson, 492 at 1377 (Fed. Cir. 2007).  Given that there is no competent evidence of arthritis within the first post service year, service connection for a left ankle disability on a presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

The preponderance of the evidence of record is against a finding that the Veteran has a left ankle disability related to his service; therefore, the claim for service connection of this disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for PTSD

To establish service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  In this case, there is no allegation that the Veteran was involved in combat.  There is also no evidence that the Veteran engaged in combat with the enemy.  Where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

Where, as here, a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  In accordance with this revision, lay evidence may establish an alleged stressor may where:  1) the stressor is related to the veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations, 75 Fed. Reg. at 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843-852 (July 13, 2010).  

When the claim is predicated on an alleged personal assault, evidence from sources other than a veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Veteran contends that he has PTSD as a result of his experiences while parachute jumping during service.  In a November 2008 personal statement, in support of his claim for service connection for PTSD, the Veteran stated that he hyperventilated and passed out while participating in a jump training exercise at Fort Bragg in 1973; the Veteran related that, as a result, he did not jump that day.  The Veteran described another incident wherein his parachute cord malfunctioned such that he hit the ground hard and hit his head; he stated that he has been haunted by the incident.  The Veteran described another incident in 1973 wherein he watched a fellow service member die when his parachute did not open.  He also alleged that he broke his left ankle on another jump in 1974. 

The Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat.  According to the DD Form 214, the Veteran earned the National Defense Service Medal, Parachute Badge, and Marksman Badge M-16; his military occupational specialty (MOS) was Light Weapons Infantryman.  There is no other sufficient indication of combat service, either.  For these reasons, the Board finds that the Veteran did not "engage in combat."  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  Therefore, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  In response to the Veteran's statement, the RO obtained the Veteran's service personnel records, which confirmed that the Veteran had service at Fort Bragg, North Carolina.  Additionally, the RO, in January 2009, requested that the Veteran provide a two month range of dates, and the name and unit of the soldier that died, so that a search of relevant unit records could be undertaken in an effort to confirm his alleged stressor events with National Archives and Records Administration (NARA) and the United States Army and Joint Services Record Research Center (JSRRC).  The Veteran failed to respond to the RO's request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

On the question of current disability, while there is some evidence of a purported diagnosis of PTSD, the diagnosis is not based on an inaccurate history of in-service stressful events, that is, is based on a history of unverified stressful noncombat events.  Service treatment records and post-service VA outpatient treatment records do not reflect any diagnosis of or treatment for PTSD.  A September 2008 report from H. J., M.D., reflects a diagnosis of PTSD based on a history of unverified in-service non-combat stressful events. 

In September 2008, the Veteran was evaluated by H. J., M.D., wherein the Veteran reported that he participated in jump training exercises while in service at Fort Bragg.  According to the Veteran, he passed out in 1973 while on the plane prior to a jump, when he got scared and hyperventilated.  The Veteran described another situation wherein his parachute malfunctioned during a jump, causing him to hit the ground hard and hit his head.  He also described watching another service member fall and die when his parachute malfunctioned.  The Veteran reported or complained of flashbacks, nightmares, irritability, a past history of alcohol abuse, suicidal thoughts, and anxiety with regard to heights.  Following a mental status examination, Dr. H.J. diagnosed PTSD, as well as depressive disorder due to general medical condition.  

As previously discussed, the only DSM-IV diagnosis that the Veteran relates to service is PTSD; however, the diagnosis by Dr. J is based on alleged stressor events of parachute jump incidents, which have not been verified as having occurred.  For this reason, he does not actually meet the DSM-IV diagnostic criteria for diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Although the Veteran is competent to relate a diagnosis of PTSD (which requires a valid diagnosis according to DSM-IV), the Veteran is not competent to diagnosis himself with PTSD.  See Jandreau, supra.  The evidence does not show that the Veteran has the expertise required to diagnose PTSD or to link such a disability to his military service, especially where the in-service stressful events to which he is attempting to relate PTSD have not been factually established.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  

While the Veteran's contentions alleging in-service stressful events have been considered carefully, these contentions are outweighed by the competent evidence of record showing that the Veteran does not currently have PTSD attributable to active service.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The Board notes that the Veteran does not meet the diagnostic criteria for any DSM-IV psychiatric disability.  There is no dispute that the Veteran the record includes a purported diagnosis of PTSD, as this diagnosis is well documented in his records; however, this diagnosis is invalid, as does not meet the diagnostic criteria under the DSM-IV.  As previously noted, Dr. J based the diagnosis on an inaccurate history of in-service stressors.  The determinative question is whether the PTSD diagnosis is a consequence of corroborated or uncorroborated alleged stressful events in service, or whether the claimed PTSD symptoms are more likely the result of other unrelated factors.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's alleged stressors are uncorroborated, the Board is not required to accept a recent diagnosis of PTSD as being the result of the veteran's service).  

The question of whether the Veteran was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In sum, whether the evidence establishes the occurrence of stressors is a question of fact for VA adjudicators, and whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals.  

The diagnosis of PTSD on record is not probative because it was based on an unverified stressor event.  The Board notes that a bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).   In this regard, the Board notes that the Veteran's allegations as to the circumstances of his stressor events during service are outweighed by evidence to the contrary.  The Board finds it significant that the Veteran's service personnel records do not support any of the Veteran's assertions.  Notably, the Veteran has not responded to requests for information about stressful events in support of his claim.  The Veteran's service treatment records do not show that he had any complaints or symptoms of PTSD in service, nor was he treated for or diagnosed with PTSD or any other psychiatric disabilities, and the psychiatric evaluation was normal at service discharge.  

Likewise, the Veteran's service treatment records do not confirm his alleged parachute jump injuries; there is indication of treatment for a left ankle fracture, head injury, or fainting, which he claimed all occurred as a result of his parachute jumps.  This is probatively significant because this was at a time contemporaneous to his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board has also considered whether the amended regulatory provision, 
38 C.F.R. § 3.304(f)(3), is applicable in this case.  The Board acknowledges that the Veteran alleges that he has PTSD as a result of fearing for his life when his parachute malfunctioned during his service; however, the Board notes that there is no such evidence of record confirming the Veteran's allegations.  To the contrary, the evidence is negative for evidence of assertions of fear, helplessness, or horror in response to an alleged stressor.  The evidence also shows no hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (where there is clear and convincing evidence that a claimed stressor did not occur, a veteran's lay testimony is insufficient to establish occurrence of a claimed stressor where such stressor results in a diagnosis of PTSD).  

Moreover, the Board points out that there are inconsistencies as to the nature of the Veteran's alleged stressors.  In this regard, although the Board acknowledges that the evidence confirms that the Veteran received his parachute badge and served at Fort Bragg, the Veteran's service personnel records and service treatment records do not show that the Veteran was injured as a result of a parachute jump.  Similarly, the Veteran did not make any such allegations as to injuries and events surrounding his parachute jumps until decades after service, in September 2008, when he filed his claim for service connection of PTSD.  The Veteran did not report the alleged stressor incidents or any psychiatric complaints during service, in the years since service, or when he sought treatment from VA in 1999.  Thus, the probative value of the diagnosis of PTSD by Dr. J is further diminished.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  

In rendering a decision on appeal, however, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  The Board may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the veteran that formed the basis for the opinion; however, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the Dr. J offered an opinion purporting to relate the Veteran's PTSD to his military service.  However, after a review of the Veteran's claims file, the rationale for Dr. J's finding was based solely on the uncritically accepted report by the Veteran that he had been involved in-service stressor events of parachuting malfunctions during his military service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As indicated in the analysis above, such later claimed in-service stressful event is not shown to have occurred, including the contemporaneous  service lay history and medical evidence that shows it did not occur.  

Further, Dr. J made no reference to any credible supporting evidence that the reported in-service events, as described by him, actually occurred.  The Veteran's statements, alone, cannot establish the occurrence of a noncombat stressor.  Thus, the probative value of the opinions by the Veteran's treating provider is diminished.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Reonal at 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal to reopen service connection for headaches and dizziness is denied.

Service connection of a left ankle disorder is denied.

Service connection for PTSD is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


